DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 07-28-22.
Claims 7, 10-11, 13 and 15 are amended.
Claims 1-6, 9, 17 and 19-20 are canceled.
Claims 21 is added.
Claims 7-8, 10-16, 18 and 21 are pending.

Response to Arguments
Applicant's arguments with respect to claim 21 have been considered but are directed to the newly added claim, and claim 21 is still under the disclosure of Bedinger et al. See detailed rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedinger (US20080185173).
	Re Claim 21, Bedinger show and disclose
A method of protecting an electronic component comprising: 
covering at least a portion of the electronic component (component 16, fig. 1) with a first protective layer (first protective layer 22, fig. 1) of a first material ((first protective dielectric layer 22 may be formed of alumina (Al.sub.2O.sub.3). In another embodiment, first protective dielectric layer 22 may be formed of other materials, such as high density silicon-nitride, tantalum-oxide, beryllium-oxide, and hafnium-oxide, [0024]); 
covering at least a portion the first protective layer with a second protective layer (second protective layer 24, fig. 1) of a second material (Parylene F or parylene HT.RTM.  [0040]), the second material being different from the first material, and the second material including Parylene (the second protective layer 24 utilizes Parylene F or parylene HT.RTM.  [0040]); and 
covering at least a portion the second protective layer with a third protective layer (third protective layer 26, fig. 1) of a third material (silicon-dioxide (SiO.sub.2), [0028]), the third material being different from the first material and the second material (a third dielectric layer 26 may be formed of any material that is chemically stable in the presence of high humidity, extended humidity, and/or moist condensation and vapor permeation. The third dielectric layer 26 may be formed of silicon-dioxide (SiO.sub.2), aromatic-fluorinated VT-4, or other fluorinated parylene-like films, [0028]).
	
Allowable Subject Matter
Claims 7 and 18 are objected to as having typographic errors, but would be allowable if the errors were corrected.
	A) The newly amended claim 7 has a limitation of “the first layer”, which lacks of anticipated base of the limitation, there is no limitation of "a first layer” anywhere before; since examiner believes it just a typo, 112 rejection is not necessary; claim 7 is objected.
	The newly amended claim 18 has a word “andcuring”, which is another typo and should be “and curing”; claim 18 is objected too.
	Corrections are required.
B) The following is a statement of reasons for the indication of allowable subject matter:
Claims 7-8 and 10-16 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 7 in combination as claimed, including: 
covering at least a portion of the electronic component with a first protective layer; covering at least a portion the first protective layer with a second protective layer including Parylene; and covering at least a portion the second protective layer with a third protective layer; and curing the third protective layer, wherein the first protective (if corrected, see A) portion above) layer is removed while maintaining the second protective layer and maintaining the third protective layer.
Claim 18 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 18 in combination as claimed, including:
covering at least a portion of the electronic component with a first protective layer; covering at least a portion the first protective layer with a second protective layer including Parylene; covering at least a portion the second protective layer with a third protective layer; and curing (if corrected, see A) portion above) the third protective layer, and shining a UV ray at at least 350 nm frequency to degrade the first protective layer.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 7, 18 and all claims dependent thereof patentable over art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848